1    Lawrence D. Rosenberg                          William T. O’Brien
     (admitted pro hac vice)                        (admitted pro hac vice)
2    JONES DAY                                      william.obrien@dentons.com
     51 Louisiana Avenue, N.W.                      DANIEL MORRIS
3    Washington, D.C. 20001.2113                    (admitted pro hac vice)
     Telephone: +1.202.879.3939                     danielmorris@eversheds-
4    Facsimile: +1.202.626.1700                     sutherland.com
     ldrosenberg@jonesday.com                       EVERSHEDS SUTHERLAND (US)
5                                                   LLP
                                                    700 6th Street, N.W., Suite 700
6                                                   Washington, DC 20001
                                                    Telephone: (202) 220-8348
7                                                   Facsimile: (202) 637-3593
8    Alexis Adian Smith (SBN 274429)                RONALD D. KENT (Bar No.
     JONES DAY                                      100717 )
9    555 South Flower Street                        ronald.kent@dentons.com
     Fiftieth Floor                                 DENTONS US LLP
10   Los Angeles, CA 90071.2452                     4675 MacArthur Court, Suite 1250
     Telephone: +1.213.489.3939                     Newport Beach, CA 92660
11   Facsimile: +1.213.243.2539                     Telephone: (949) 732-3700
     asmith@jonesday.com                            Facsimile: (949) 732-3739
12
     Attorneys for Petitioner                       Attorneys for Respondent Thales
13   Lufthansa Technik AG                           Avionics, Inc.
14
                           UNITED STATES DISTRICT COURT
15
                         CENTRAL DISTRICT OF CALIFORNIA
16
17
18   In the Matter of the Application of           Case No. 8:19-mc-00016-UA-KES
     LUFTHANSA TECHNIK AG,
19   Petitioner, for an Order Pursuant to 28       STIPULATION AND ORDER
     U.S.C. § 1782 to Take Discovery,              AMENDING PROTECTIVE
20   Pursuant to the Federal Rules of Civil        ORDER
     Procedure, of Respondent Thales
21   Avionics, Inc., for Use in Foreign            Hon. Judge Karen E. Scott
     Proceedings                                   Courtroom: 6D
22
23
24
25
26
27
28
                                                         STIP. & ORDER AMENDING PROTECTIVE ORDER
                                               1                   CASE NO. 8:19-MC-00016-UA-KES
1          The above-captioned parties, through their undersigned counsel, stipulate that
2    Section 17.2 of the Revised Protective Order (Dkt. #59) shall be amended to state
3    as follows:
4
           17.2 Disclosure may be made only to Thomas Terbeck, as in-house
5          counsel for Lufthansa, provided that he has signed the
           “Acknowledgment and Agreement to Be Bound” (Exhibit A). Further,
6          no Confidential Information will be transmitted to or stored on
           Lufthansa’s servers, computers, email or document systems, nor shall
7          Lufthansa have possession of any electronic, paper, or other copy of
           Confidential Information, except that counsel of record in the German
8          Proceedings or Contemplated Proceedings may (i) carry with them
           Confidential Information onto Lufthansa premises for the purpose of
9          permitting review of the Confidential Information by Thomas Terbeck
           in the presence of counsel of record in the German Proceedings or
10         Contemplated Proceedings or (ii) may provide secure, electronic access
           through web-based technology to Thomas Terbeck so that they may
11         review, but not download, Confidential Information along with counsel
           of record in the German Proceedings or Contemplated Proceedings.
12
13         DATED this May 12, 2021
14
15                                By: /s/ Alexis A. Smith
16                                    Lawrence D. Rosenberg
                                      (admitted pro hac vice)
17                                    JONES DAY
                                      51 Louisiana Avenue, N.W.
18                                    Washington, D.C. 20001.2113
                                      Telephone: +1.202.879.3939
19                                    Facsimile:    +1.202.626.1700
                                      ldrosenberg@jonesday.com
20
                                      Alexis A. Smith (SBN 274429)
21                                    JONES DAY
                                      555 South Flower Street, Fiftieth Floor
22                                    Los Angeles, CA 90071.2452
                                      Telephone: +1.213.489.3939
23                                    Facsimile:   +1.213.243.2539
                                      asmith@jonesday.com
24
                                      Attorneys for Petitioner
25                                    LUFTHANSA TECHNIK AG
26
27                                By: /s/ Daniel Morris
28                                    Ronald D. Kent (SBN 100717)
                                                      STIP. & ORDER AMENDING PROTECTIVE ORDER
                                             2                  CASE NO. 8:19-MC-00016-UA-KES
1    ronald.kent@dentons.com
     DENTONS US LLP
2    4675 MacArthur Court, Suite 1250
     Newport Beach, California 92660
3    Telephone: (949) 732-3700
     Facsimile: (949) 732-3739
4
     William T. O’Brien
5    (admitted pro hac vice)
     william.obrien@dentons.com
6    DANIEL MORRIS (admitted pro hac vice)
     danielmorris@eversheds-sutherland.com
7    DENTONS US LLP
     1900 K Street, N.W.
8    Washington, D.C. 20006
     Telephone: (202) 496-7500
9    Facsimile: (202) 496-7756
10   Attorneys for Respondent
     THALES AVIONICS, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                   STIP. & ORDER AMENDING PROTECTIVE ORDER
           3                 CASE NO. 8:19-MC-00016-UA-KES
1    ATTESTATION
2
           In accordance with Local Rule 5-4.3.4(a)(2), I attest that concurrence in the
3
     filing of this document has been obtained from all other signatories listed and on
4
     whose behalf this filing is submitted.
5
     Dated: May 12, 2021                        JONES DAY
6
7
                                                By: /s/ Alexis A. Smith
8
9                                                   Alexis A. Smith

10
11                                              Attorneys for Petitioner
                                                LUFTHANSA TECHNIK AG
12
13                                            ORDER
14
           It is so ordered.
15
16
           Dated: May 13, 2021
17
18
                                                   ___________________________
19
                                                   Hon. Karen E. Scott
20
                                                   U.S. Magistrate Judge
21
22
23
24
25
26
27
28
                                                        STIP. & ORDER AMENDING PROTECTIVE ORDER
                                               4                  CASE NO. 8:19-MC-00016-UA-KES
